



Exhibit 10.47


semtechlogoa02.jpg [semtechlogoa02.jpg]


SEMTECH CORPORATION
2017 LONG-TERM EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AWARD CERTIFICATE


THIS AWARD is made this March 5, 2019 (the “Award Date”) by Semtech Corporation,
a Delaware corporation (the “Corporation”), to Mohan R. Maheswaran (the
“Participant”).
R E C I T A L S
A. The Corporation has established the Corporation’s 2017 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).
B. The Administrator has determined that it would be in the best interests of
the Corporation and its stockholders to grant the performance unit award (the
“Award”) described in this Award Certificate to the Participant, as
compensation, as an inducement to remain in the service of the Corporation, and
as an incentive for increasing efforts during such service.
NOW, THEREFORE, this Award is made on the following terms and conditions:
1.Definitions. Capitalized terms used in this Award Certificate and not
otherwise defined
herein shall have the meanings given to such terms in the Plan.


2.Award of Performance Units. Pursuant to the Plan, the Corporation hereby
awards to the Participant as of the date hereof an Award with respect to one
hundred sixty thousand (160,000) performance units (subject to adjustment in
accordance with Section 7.1 of the Plan) (the “Performance Units”), which
Performance Units are restricted and subject to forfeiture on the terms and
conditions hereinafter set forth. As used herein, the term “Performance Unit”
shall mean a non-voting unit of measurement which is deemed solely for purposes
of calculating the amount of payment under the Plan and this Award Certificate
to be equivalent to one outstanding share of the Common Stock (subject to
adjustment in accordance with Section 7.1 of the Plan). The Performance Units
shall be used solely as a device for the determination of the payment to
eventually be paid to the Participant if such Performance Units vest pursuant to
Sections 4, 6 or 7 hereof. The Performance Units shall not be treated as
property or as a trust fund of any kind. The Participant acknowledges that the
Administrator may use a broker or other third party to facilitate its restricted
stock unit award recordkeeping and agrees to comply with any administrative
rules and procedures regarding restricted stock unit awards as may be in place
from time to time. The Participant acknowledges and agrees that the Corporation
may require that any Common Stock received under the Award be deposited in a
brokerage account (in the name of the Participant) with a broker designated by
the Corporation, and the Participant agrees to take such reasonable steps as the
Corporation may require to open and maintain such an account.


3.Rights as a Stockholder; Dividends and Voting.


(a)Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 3(b) below with respect to dividend equivalent
rights) and no voting rights, with respect to the Performance Units and any
shares of Common Stock underlying such Performance Units.


(b)Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Performance Units subject to the Award have either been paid pursuant to
Section 5 or


1
OMM_US:76640661.4



--------------------------------------------------------------------------------




terminated pursuant to Sections 4, 6 or 7, the Corporation shall credit the
Participant as of the payment date of such dividend with an additional number of
Performance Units equal to (i) the per-share cash dividend paid by the
Corporation on its Common Stock with respect to such record date, multiplied by
(ii) the total number of outstanding and unpaid Performance Units (including any
dividend equivalents previously credited hereunder) (with such total number
adjusted pursuant to Section 7.1 of the Plan and/or Section 12 hereof) subject
to the Award as of such record date, divided by (iii) the fair market value of a
share of Common Stock (as determined under the Plan) on the payment date of such
dividend. Any Performance Units credited pursuant to the foregoing provisions of
this Section 3(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Performance Units to which they
relate. No crediting of Performance Units shall be made pursuant to this Section
3(b) with respect to any Performance Units which, as of such record date, have
either been paid pursuant to Section 5 or terminated pursuant to Sections 4, 6
or 7.


4.Vesting.


(a)Subject to Sections 6 and 7 below, the Award shall vest and become
nonforfeitable based on the Corporation’s achievement of the performance goals
set forth on Exhibit A attached hereto for each Performance Period (as defined
in Exhibit A). The number of Performance Units that vest and become payable
under the Award shall be determined based on the level of results or achievement
of the targets set forth on Exhibit A.


(b)Subject to Sections 6 and 7, any Performance Units subject to the Award
corresponding to a particular Performance Period that do not vest in accordance
with Exhibit A hereto with respect to that Performance Period shall terminate as
of the last day of that Performance Period (for clarity, after giving effect to
the Administrator’s determination of performance for that Performance Period
pursuant to Exhibit A).
 
(c)Except as otherwise expressly provided herein, the Participant has no right
to pro-rated vesting with respect to the Award if his Separation Date (as
defined in Section 6) occurs before any applicable vesting date with respect to
the Award (regardless of the portion of the vesting period the Participant was
actually in the service of the Corporation and/or any of its subsidiaries).


(d)If any unvested Performance Units terminate pursuant to this Agreement, such
Performance Units shall automatically terminate and be cancelled as of the
applicable termination date without payment of any consideration by the
Corporation and without any other action by the Participant, or the
Participant’s beneficiary or personal representative, as the case may be.


(e)The provisions of Sections 6 and 7 below supersede any provisions to the
contrary in any written offer letter, employment agreement or other agreement
between the Participant and the Corporation. In the event of any inconsistency
between this Agreement, on the one hand, and any such offer letter or employment
agreement, on the other hand, this Agreement shall control.


5.Timing and Manner of Payment of Performance Units. Subject to Section 8 below,
upon or as soon as practicable after any Performance Units subject to the Award
vest pursuant to Section 4, Section 6, Section 7, and/or Exhibit A, as
applicable, and in all events by the fifteenth (15th) day of the third (3rd)
calendar month following the calendar month in which the applicable vesting date
occurs, the Corporation shall deliver to the Participant a number of shares of
Common Stock (either by delivering one or more certificates for such shares or
by entering such shares in book entry form, as determined by the Administrator
in its discretion) equal to the number of Performance Units subject to the Award
(including any Performance Units issued in respect of dividend equivalent
rights) that vested on that particular vesting date; provided, however, that the
Corporation reserves the right to settle any Performance Units credited as
dividend equivalents pursuant to Section 3(b) by a cash payment. In the event of
such a cash payment, the cash payable with respect to a Performance Unit shall
equal the fair market value of a share of Common Stock (such fair market value
determined under the Plan) as of the vesting date of that Performance Unit. The
Corporation’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Performance Units is subject to the condition
precedent that the Participant or other person entitled under the Plan to
receive any shares or any such payment with respect to the vested Performance
Units deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan. The Corporation may, in
its sole discretion,


2
OMM_US:76640661.4



--------------------------------------------------------------------------------




either ignore fractional share interests or settle them in cash. For clarity, a
particular Performance Unit may vest only once.


6.Effect of Termination of Employment or Services. If the Participant ceases to
be employed by or ceases to provide services to the Corporation or any of its
Subsidiaries prior to the last day of a Performance Period, the following rules
shall apply as to the Performance Units subject to the Award that correspond to
such Performance Period (the last day that the Participant is employed by or
provides services to the Corporation or any of its Subsidiaries is referred to
as the Participant’s “Separation Date”).


(a)Other than as expressly provided below in this Section 6, the Participant’s
Performance Units, to the extent unvested on the Separation Date, shall
terminate on the Separation Date. For the avoidance of doubt, if the Separation
Date occurs on or following the last day of a Performance Period but before the
payment of any Performance Units for such Performance Period, the Participant
shall remain eligible to receive payment of any Performance Units that vest for
such Performance Period.


(b)In the event the Participant’s employment is terminated in a Qualifying
Termination during a Change in Control Window (as such terms are defined in that
certain offer letter entered into by and between the Corporation and the
Participant, dated as of March 8, 2006, as amended (the “Offer Letter”)) and
prior to an Acceleration Event (as defined below), and the Participant executes
and delivers to the Corporation (and does not revoke) the release contemplated
by the Offer Letter not later than twenty-one (21) days (forty-five (45) days,
if such longer period is required by applicable law), the Participant shall
remain eligible to vest in the Performance Units subject to the Award in
accordance with Exhibit A and as provided in Section 7 below as though the
Separation Date had not occurred.


(c)If the Participant has a Qualifying Termination during a Change in Control
Window and on or following an Acceleration Event, and the Participant executes
and delivers to the Corporation (and does not revoke) the release contemplated
by the Offer Letter not later than twenty-one (21) days (forty-five (45) days,
if such longer period is required by applicable law), the remaining then
outstanding fixed number of Performance Units determined under Section 7(a)
below shall immediately vest and become payable upon the Separation Date.


7.Effect of Certain Corporate Transactions.
 
(a)In the event of the occurrence, at any time after the Award Date and prior to
the end of the Performance Period, of an event described in Section 7.2 of the
Plan (which generally covers certain mergers or similar reorganizations) that
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock) (an “Acceleration Event”), then the number of
Performance Units corresponding to each Performance Period under the Award that
had not ended prior to the closing date of such Acceleration Event shall become
“fixed” and no longer subject to performance measures after such Acceleration
Event. For purposes of so fixing the number of Performance Units subject to each
such Performance Period, the Performance Period shall be considered to end with
the Acceleration Event and such number of Performance Units shall be determined
in accordance with Exhibit A based on the Corporation’s performance for the
shortened Performance Period(s). No adjustment shall be made pursuant to this
Section 7(a) as to any Performance Period that ended prior to the date of the
closing of the Acceleration Event. Furthermore, this Section 7 does not apply to
any Performance Units that terminate pursuant to Section 6 prior to the date of
the closing of the Acceleration Event.


(b)If, in connection with such Acceleration Event, the Administrator has made a
provision for the assumption of the Award or the Award would otherwise continue
in accordance with its terms in the circumstances, a pro-rata portion of the
fixed number of Performance Units determined pursuant to Section 7(a) above with
respect to each Performance Period shortened pursuant to Section 7(a) above
shall immediately vest and become payable upon the closing of the Acceleration
Event, with such pro-rata portion calculated by multiplying such fixed number of
Performance Units by a fraction, the numerator of which shall be the number of
days that have elapsed from the beginning of the applicable Performance Period
through and including the closing date of the Acceleration Event, and the
denominator shall be the total number of days in the applicable Performance
Period. The Participant shall remain eligible to vest in the remaining (after
giving effect to the preceding sentence) portion of the fixed number of
Performance Units on the vesting date scheduled to occur at the end of the
applicable Performance Period (as the Performance Period


3
OMM_US:76640661.4



--------------------------------------------------------------------------------




was originally scheduled to occur, without giving effect to any shortening of
the Performance Period to occur pursuant to Section 7(a)), subject to Section 6.


(c)If the Award is to terminate in connection with such Acceleration Event and
the Administrator has not made a provision for the assumption of the Award, the
fixed number of Performance Units determined under Section 7(a) above shall
immediately vest upon the closing of the Acceleration Event.


(d)For purposes of this Section 7, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after an Acceleration Event, and/or is assumed and continued
by the surviving entity following such event (including, without limitation, an
entity that, as a result of such event, owns the Corporation or all or
substantially all of the Corporation’s assets directly or through one or more
subsidiaries (a “Parent”)), and confers the right to purchase or receive, as
applicable and subject to vesting and the other terms and conditions of the
award, for each share of Common Stock subject to the award immediately prior to
the event, the consideration (whether cash, shares, or other securities or
property) received in the event by the stockholders of the Corporation for each
share of Common Stock sold or exchanged in such event; provided, however, that
if the consideration offered for a share of Common Stock in the event is not
solely the ordinary common stock of a successor corporation or a Parent, the
Administrator may provide for the consideration to be received upon exercise or
payment of the award, for each share subject to the award, to be solely ordinary
common stock of the successor corporation or a Parent equal in fair market value
to the per share consideration received by the stockholders participating in the
event. Any acceleration of vesting upon an Acceleration Event may be deemed to
occur immediately prior to such event in order to give effect to such
acceleration.


8.Section 409A. Notwithstanding anything to the contrary herein or in the Plan,
if the Participant is a “specified employee” within the meaning of Section 409A
of the Code, and, as a result of that status, any portion of the payments
hereunder would otherwise be subject to taxation pursuant to Section 409A of the
Code, the Participant shall not be entitled to any payments upon a separation
from service until the earlier of (i) the date which is six (6) months after his
separation from service for any reason other than death, or (ii) the date of the
Participant’s death; provided that the first such payment thereafter shall
include all amounts that would have been paid earlier but for such six (6) month
delay.


9.Non-Transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Sections 4, 6 or 7 hereof, neither the
Performance Units nor any rights hereunder may be transferred, assigned, pledged
or hypothecated by the Participant in any way (whether by operation of law or
otherwise), other than by will or the laws of descent and distribution, nor
shall any such rights be subject to execution, attachment or similar process;
provided, however, that such restrictions shall not apply to transfers to the
Corporation. Except as otherwise provided herein, any attempted alienation,
assignment, pledge, hypothecation, attachment, execution or similar process,
whether voluntary or involuntary, with respect to all or any part of the
Participant’s unvested rights under this Award, shall be null and void.


10.No Right to Continued Employment or Service. Except as provided in Sections 6
and 7, the vesting schedule requires continued employment or service through
each applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under the Award. Except as
provided in Sections 6 and 7, employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of services as provided in Section 6
above. Nothing contained in the Plan or the Award constitutes a continued
employment or service commitment by the Corporation, confers upon the
Participant any right to remain in the employ of or service to the Corporation,
interferes with the right of the Corporation at any time to terminate such
employment or services, or affects the right of the Corporation to increase or
decrease the Participant’s other compensation. By accepting this Award, the
Participant acknowledges and agrees that (a) any person who is terminated before
full vesting of an award, such as the one granted to the Participant by this
Award Certificate, could attempt to argue that he was terminated to preclude
vesting; (b) the Participant promises never to make such a claim; and (c) except
as otherwise expressly provided herein, in any event, the Participant has no
right to pro-rated vesting with respect to the Award if his service terminates
before any applicable vesting date with respect to the Award (regardless of the
portion of the vesting period the Participant was actually in the service of the
Corporation and/or any of its Subsidiaries).


4
OMM_US:76640661.4



--------------------------------------------------------------------------------






11.Tax Consequences.


(a)Tax Consultation. The Participant understands that he may suffer adverse tax
consequences as a result of his acceptance of the Award. The Participant
represents that he has consulted with any tax consultants he deems advisable in
connection with the acceptance of the Award and that he is not relying on the
Corporation for any tax advice. By accepting this Award, the Participant
acknowledges that he shall be solely responsible for the satisfaction of any
taxes that may arise (including taxes arising under Section 409A of the Code)
with respect to the Award, and that the Corporation shall not have any
obligation whatsoever to pay such taxes.


(b)Withholding. Upon any distribution of shares of Common Stock in respect of
the Performance Units, the Corporation shall automatically reduce the number of
shares of Common Stock to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy any withholding obligations of
the Corporation or any of its subsidiaries with respect to such distribution of
shares at the applicable withholding rates. In the event that the Corporation
cannot legally satisfy such withholding obligations by such reduction of shares,
or in the event of a cash payment or any other withholding event in respect of
the Performance Units, the Corporation (or a subsidiary) shall be entitled to
require a cash payment by or on behalf of the Participant and/or to deduct from
other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to such distribution or
payment. The Participant agrees to take any further actions and execute any
additional documents as may be necessary to effectuate the provisions of this
Section 11.


12.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number of Performance Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. No such adjustment shall
be made with respect to an ordinary cash dividend for which dividend equivalents
are credited pursuant to Section 3(b).


13.Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.


14.Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Participant and the Participant’s legal
representatives, heirs, successors and assigns (subject, however, to the
limitations set forth in Section 9 with respect to the transfer of this Award
Certificate or any rights hereunder or of the Performance Units), and upon the
Corporation and its successors and assigns, regardless of any change in the
business structure of the Corporation, be it through spin-off, merger, sale of
stock, sale of assets or any other transaction.


15.Notices. Any notice to the Corporation contemplated by this Award Certificate
shall be in writing and be addressed to it in care of its Corporate Secretary;
and any notice to the Participant shall be addressed to him at the address on
file with the Corporation on the date hereof or at such other address as he may
hereafter designate in writing.


16.Plan. The Award and all rights of the Participant under this Award
Certificate are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Award Certificate. The Participant acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and this
Award Certificate. Unless otherwise expressly provided in other sections of this
Award Certificate, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
are otherwise in the sole discretion of the Board or the Administrator so
conferred by appropriate action of the Board or the Administrator under the Plan
after the date hereof.




5
OMM_US:76640661.4



--------------------------------------------------------------------------------




17.Entire Agreement. This Award Certificate, together with the Plan, constitutes
the entire understanding between the Corporation and the Participant with regard
to the subject matter of this Award Certificate. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.


18.Waiver. The waiver of any breach of any duty, term or condition of this Award
Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.


19.Interpretation. The interpretation, construction, performance and enforcement
of the terms and conditions of this Award Certificate and the Plan shall lie
within the sole discretion of the Administrator, and the Administrator’s
determinations shall be conclusive and binding on all interested persons.


20.Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). If the Participant is a party to an agreement
with the Corporation to arbitrate claims, such agreement to arbitrate claims
shall apply as to any dispute or disagreement regarding the Participant’s rights
under this Award Certificate.


21.Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Certificate shall be construed and interpreted consistent with that
intent.


22.Clawback Policy. The Award is subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Award or any shares
of Common Stock or other cash or property received with respect to the Award
(including any value received from a disposition of the shares acquired upon
payment of the Award).


23.Section Headings. The section headings of this Award Certificate are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.


24.No Advice Regarding Grant. The Participant is hereby advised to consult with
his own tax, legal and/or investment advisors with respect to any advice the
Participant may determine is needed or appropriate with respect to the
Performance Units (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award).
Neither the Corporation nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Award Certificate) or recommendation with respect to the
Award.


SEMTECH CORPORATION,
a Delaware corporation
 
 
By:
/s/ Emeka N. Chukwu
 
Emeka N. Chukwu
 
Executive Vice President and Chief Financial Officer



ACCEPTED AND AGREED:
 
/s/ Mohan R. Maheswaran
MOHAN R. MAHESWARAN



6
OMM_US:76640661.4



--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE VESTING REQUIREMENTS


Subject to Sections 6 and 7, the Award shall vest and become nonforfeitable as
set forth below:


•
Twenty-five percent (25%) of the total number of Performance Units subject to
the Award (the “Fiscal 2020 Target Performance Units”) shall be eligible to vest
and become payable based on the Corporation’s Relative TSR Percentage for the
Corporation’s fiscal year 2020 (the “Fiscal 2020 Performance Period”), with such
number determined by multiplying the Fiscal 2020 Target Performance Units by the
applicable percentage determined in accordance with the following table.



•
Twenty-five percent (25%) of the total number of Performance Units subject to
the Award (the “Fiscal 2020-2021 Target Performance Units”) shall be eligible to
vest and become payable based on the Corporation’s Relative TSR Percentage for
the two-year performance period consisting of the Corporation’s 2020 and 2021
fiscal years (the “Fiscal 2020-2021 Performance Period”), with such number
determined by multiplying the Fiscal 2020-2021 Target Performance Units by the
applicable percentage determined in accordance with the following table.



•
Twenty-five percent (25%) of the total number of Performance Units subject to
the Award (the “Fiscal 2020-2022 Target Performance Units”) shall be eligible to
vest and become payable based on the Corporation’s Relative TSR Percentage for
the three-year performance period consisting of the Corporation’s 2020, 2021 and
2022 fiscal years (the “Fiscal 2020-2022 Performance Period”), with such number
determined by multiplying the Fiscal 2020-2022 Target Performance Units by the
applicable percentage determined in accordance with the following table.



•
Twenty-five percent (25%) of the total number of Performance Units subject to
the Award (the “Fiscal 2020-2023 Target Performance Units”) shall be eligible to
vest and become payable based on the Corporation’s Relative TSR Percentage for
the four-year performance period consisting of the Corporation’s 2020, 2021,
2022 and 2023 fiscal years (the “Fiscal 2020-2023 Performance Period”), with
such number determined by multiplying the Fiscal 2020-2023 Target Performance
Units by the applicable percentage determined in accordance with the following
table.



•
The table referenced in the preceding clauses is as follows:

Relative TSR Percentage for the Applicable Performance Period
 
Applicable Percentage for that Performance Period
Less than -30%
 
0%
-30%
 
25%
-20%
 
50%
0%
 
100%
25%
 
150%
50% or greater
 
200%



For a Relative TSR Percentage between the levels indicated for a particular
performance period, the applicable percentage for that Performance Period will
be determined pro-rata on a straight-line basis between the two closest points
listed in the table above. Notwithstanding the foregoing, if the Corporation’s
TSR for a particular Performance Period is a negative number, the applicable
percentage for that Performance Period shall in no case be greater than 100%.


Defined Terms. For purposes of this Exhibit A, the following definitions shall
apply:




7
OMM_US:76640661.4



--------------------------------------------------------------------------------




“Relative TSR Percentage” means the Corporation’s TSR for the applicable
Performance Period as compared to the TSR achieved by the Index during the
applicable Performance Period, expressed as a percentage.
“Index” means the SPDR S&P Semiconductor ETF (NYSE: XSD).
“Performance Period” means either the Fiscal 2020 Performance Period, the Fiscal
2020-2021 Performance Period, the Fiscal 2020-2022 Performance Period, or the
Fiscal 2020-2023 Performance Period.
“TSR” means total stockholder return and shall be determined with respect to the
Corporation and the Index for a particular Performance Period by dividing: (a)
the applicable Ending Price for such Performance Period by (b) the applicable
Beginning Price for such Performance Period. For purposes of determining TSR,
the value of dividends and other distributions shall be determined by treating
them as reinvested in additional shares at the closing market price on the date
of distribution. Any non-cash distributions shall be valued at fair market
value.
“Beginning Price” means, with respect to the Corporation and the Index for a
particular Performance Period, the average of the closing market prices of the
Common Stock or shares of the Index, as applicable, on the principal exchange on
which such shares are traded for the period of thirty (30) consecutive trading
days ending with the last trading day immediately prior to the beginning of such
Performance Period. As to a share which goes ex-dividend during such thirty (30)
day period, the closing market prices as to such share for the portion of such
period preceding the ex-dividend date shall be equitably and proportionately
adjusted to exclude the amount of the related dividend.
“Ending Price” means, with respect to the Corporation and the Index for a
particular Performance Period, the average of the closing market prices of the
Common Stock or shares of the Index, as applicable, on the principal exchange on
which such shares are traded for the period of thirty (30) consecutive trading
days ending with the last trading day of such Performance Period. As to a share
which goes ex-dividend during such thirty (30) day period, the closing market
prices as to such share for the portion of such period preceding the ex-dividend
date shall be equitably and proportionately adjusted to exclude the amount of
the related dividend.
Effect of an Acceleration Event. Upon an Acceleration Event, the Ending Price
for the purpose of determining the Corporation’s TSR shall equal the transaction
price per share of the Common Stock paid in connection with such Acceleration
Event. The Ending Price for the purpose of determining the Index’s TSR shall be
determined as otherwise provided above but measured based on the average of the
closing market prices of the Index’s shares on the principal exchange on which
such shares are traded for the period of thirty (30) consecutive trading days
ending with the last trading day immediately prior to the date of the closing of
such Acceleration Event.


Adjustment. With respect to the computation of TSR, Beginning Price, and Ending
Price, there shall also be an equitable and proportionate adjustment to the
extent (if any) necessary to preserve the intended incentives of the awards and
mitigate the impact of any stock split, stock dividend or reverse stock split
occurring during the applicable year.
Determination. In the event of any ambiguity or discrepancy, the determination
of the Administrator shall be final and binding. Subject to Sections 6 and 7 of
the Agreement, any Performance Units corresponding to a particular Performance
Period that vest with respect to that Performance Period pursuant to this
Exhibit A shall be considered to have vested as of the last day of that
Performance Period.




8
OMM_US:76640661.4

